department of the treasury washington dc tax_exempt_and_government_entities_division uics ‘ly c41 legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e date date date date date date date date month state v ira x trust w page trust x trust y subtrust z dear this is in response to the request for private_letter_ruling submitted on your behalf by your authorized representative as supplemented in which you through your representative request several letter rulings the following facts dnd representations support your ruling_request taxpayer a whose date of birth was date died on date having reached his required_beginning_date as that term is defined and applied in sec_401gi id of the internal_revenue_code as of his death of death taxpayer a owned ira x taxpayer a was survived by a son taxpayer b whose date of birth was date a daughter taxpayer c whose date of birth was date and another daughter taxpayer d whose date of birth was date eldest of taxpayers b c and d ruling_request taxpayers b c and d thus taxpayer c is the are alive as of the date of this on date taxpayer a named trust w as the beneficiary of his ira x on date on date thus at taxpayer a’s death trust y was the beneficiary of taxpayer a’s ira x taxpayer a executed trust x which restated and superceded trust w taxpayer a executed trust y which restated and superceded trust x article vi of trust y provides for a subtrust z article vi-a of subtrust z provides that upon the death of taxpayer a the trustee of trust y will transfer and deliver to taxpayer e outright and free of trust trust assets equal in value to of the value of the trust fund as of the date of taxpayer a’s death article vib of subtrust z provides in short that the remaining portion of the trust estate is to be divided into equal separate shares for the benefit of taxpayer a’s surviving children article vi b part a a of subtrust z provides that all of the net_income of the share allocated to a particular child of taxpayer a shall be distributed currently to such child page ’ article vii part a of trust y provides that the trustee of trust y may invade the principal of the share allocated to the particular child of taxpayer a if necessary to provide for the health education maintenance and support of a beneficiary of said share article vi b part a b provides that at the death of such child all of the then remaining amount of principal shall be distributed as he or she shall have effectively appointed by the last instrument in writing which such child shall have delivered to trustee during such child’s lifetime or by such child’s probated will provided that such appointment is not exercised in favor of such child such child’s estate such child’s creditors the creditors of such child’s estate or any disqualified appointee - article xv j of trust y defines disqualified appointee as any individual born in a calendar_year prior to the calendar_year of birth of my oldest living issue at the time of my death any person other than a_trust or an individual or any trust that may have as a beneficiary an individual born in a calendar_year prior to the calendar_year of birth of my oldest living issue at the time of my death article viii f of trust y provides in relevant part that the trustee shall not charge any debts administrative expenses or taxes of the estate against property coming from an ira of which the trust is a beneficiary article of trust y provides that trust y was revocable by taxpayer a during his lifetime thus at the death of taxpayer a_trust y became irrevocable your authorized representative has asserted on your behalf that trust y is valid under the laws of state v the state of taxpayer a’s domicile at his death furthermore the identity of the beneficiaries of trust y was provided to the administrator of ira x during calendar_year during month ‘ taxpayer b taxpayer c taxpayer d and taxpayer e created four sub-accounts within ira x each separate_account constitutes a portion of taxpayer a’s account balance under ira x which reflects the appropriate beneficiary’s interest in taxpayer a’s ira x using separate_accounting that allocates investment gains and losses and contributions and forfeitures on a pro_rata basis in a consistent manner between such portion and any other benefit each of the four separate_accounts was established for the benefit of a particular beneficiary in the name of the deceased taxpayer a each beneficiary has the right to direct investment of his her separate_account as well as withdraw funds with regard to his or her account the beneficiary of a distinct account has access solely to his or her sub- account page based on the above facts and representations you through your authorized representative request the following letter rulings trust y is a valid see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer taxpayer d may calculate code sec_401 minimum required distributions from her share of ira x based on the life expectancy of taxpayer c the eldest of taxpayers b c and d the creation of the separate sub-accounts referenced above did not affect the tax deferred status of the funds held in ira x and will not be treated as a taxable_distribution or distributions with respect to your ruling requests sec_401 of the internal_revenue_code in general sets down the rules governing minimum required distributions from retirement plans qualified within the meaning of code sec_401 code sec_401 provides in short that distributions to a qualified_plan participant must begin no later than april of the calendar_year following the later of- the calendar_year in which the employee attains age '4 or ii the calendar_year in which the employee retires subclause id of clause i does not apply to a 5-percent_owner as that term is defined in code sec_416 or for purposes of sec_408 or b code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides that with respect to an employee plan participant who dies after distributions have begun in accordance with subparagraph a ii after his required_beginning_date as that term is defined in code sec_401 distributions of the remaining portion that employee’s interest under a plan must be made at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee final income_tax regulations under sec_401 and sec_408 were published in the federal_register pincite federal_register date page the preamble to the final regulations provides in relevant part final regulations that the final regulations apply for determining required minimum distributions for calendar years beginning on or after date for determining required distributions for calendar_year taxpayers may rely on either the proposed_regulations or the final regulations proposed_regulations under sec_401 were revised during calendar_year and published in the internal_revenue_bulletin pincite i-r b date new proposed_regulations the preamble to the new proposed_regulations provides in relevant part that they are applicable for determining required minimum distributions for calendar years beginning on or after date furthermore taxpayers may rely upon them for determining minimum required distributions for calendar_year sec_1_401_a_9_-2 of the final regulations question and answer-5 provides in relevant part that in order to satisfy the ‘at least as rapidly rule_of code sec_401 under an individual_account_plan the rules of sec_1_401_a_9_-5 apply sec_1_401_a_9_-2 of the new proposed_regulations question and answer-s contains similar language sec_1_401_a_9_-5 of the final regulations q a-5 a provides in general that if an employee dies on or after his required_beginning_date in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-s or ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 the new proposed_regulations provide at sec_1_401_a_9_-5 q a-5 a that if an employee ira holder dies on or after his required_beginning_date in order to satisfy sec_401g if the employee or ira holder has a designated_beneficiary that is not his spouse as of the date determined under a-4 of sec_1_401_a_9_-4 the applicable distribution period is the remaining life expectancy of the designated_beneficiary determined in accordance with paragraph c of a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year page of the employee’s death is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period the new proposed_regulations contain similar language at sec_1_401_a_9_-5 q a-s c sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the new proposed_regulations q a-4 provides in relevant part that an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the last day of the calendar_year following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator the new proposed_regulations contain similar language at sec_1_401_a_9_-4 q a-s page sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died the new proposed_regulations at sec_1_401_a_9_-4 q a-6 b provide generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by the last day of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if an employee has designated more than one beneficiary as of the applicable_date for determining the designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the rules of a-7 of sec_1_401_a_9_-5 above apply with respect to payments to a_trust having more than one beneficiary the new proposed_regulations contain similar language at sec_1 a - q a-7 and a -4 q a-5 c sec_1_401_a_9_-8 of the final regulations qs as-2 and provide the rules governing the establishment of separate_accounts for purposes of computing code sec_401 minimum required distributions q a-3 a provides in relevant part that a separate_account is a portion of an employee’s benefit determined by an acceptable separate_accounting including allocating investment gains and losses and contributions and forfeitures on a pro_rata basis in a reasonable and consistent manner between such portion and any other_benefits q a-2 a provides in relevant part that with respect to defined contribution plans a separate_account must be established no later than the last day of the year following the calendar_year of the employee’s death sec_1_401_a_9_-8 of the new proposed_regulations contains similar language at qs as-2 and code sec_408 provides that except as provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 paes code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ra trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary in this case trust y is the beneficiary of taxpayer a’s ira x trust y became irrevocable at the death of taxpayer a furthermore it has been represented that trust y is valid under the laws of state v additionally the identities of the beneficiaries of trust y and of subtrust z a subtrust created under the terms of trust y are ascertainable from the language of trust y finally said identities have been provided to the administrator of ira x thus based on the above the service concludes with respect to your first ruling_request as follows is a valid see-through trust within the meaning of sec_1_401_a_9_-4 trust y of the final income_tax regulations question and answer with respect to your second ruling_request as noted above trust y is a valid see-through trust as that term is used for code sec_401 purposes thus the life expectancies of the beneficiaries must be scrutinized in order to determine which beneficiary is the designated_beneficiary whose life expectancy will be used to determine the payout period with respect to taxpayer d’s share in ira x taxpayer d is a beneficiary of the share of ira x that has been allocated to her additional beneficiaries include individuals who cannot be older than taxpayer c thus any potential beneficiary of taxpayer d’s interest in ira x must be no older than taxpayer c therefore as the oldest potential beneficiary taxpayer c has a life expectancy that is shorter than that of any other potential beneficiary thus taxpayer c’s life expectancy must be used to determine the code sec_401 distribution period with respect to taxpayer d’s share of ira x page thus with respect to your second ruling_request the service concludes as follows taxpayer d may calculate code sec_401 minimum required distributions from her share of ira x based on the life expectancy of taxpayer c the eldest of taxpayers b c and d with respect to your third ruling_request code sec_408 sets down the rules governing distributions from iras and the taxation thereof furthermore as noted above revrul_78_406 provides for transfers of amounts between iras that do not constitute taxable_distributions even if the transfer is accomplished at the behest of the ira holder or ira beneficiary in this case taxpayer a’s ira x was divided into four accounts each account was maintained in the name of taxpayer a for the benefit of a distinct beneficiary thereof said division was accomplished by the creation of separate sub-accounts under ira x each sub-account bore its own identification_number none of the beneficiaries of ira x including taxpayer d received a distribution of any amount from ira x at the time ira x was subdivided thus based on the above the service concludes as follows with respect to your third ruling_request the creation of the separate sub-accounts referenced above did not affect the tax deferred status of the funds held in ira x and will not be treated as a taxable_distribution or distributions this letter_ruling is based on the facts and representations contained herein furthermore it assumes that ira x and the sub-accounts created there under either have met meet or will meet the requirements of code sec_408 at all times relevant thereto pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative page this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ave ll plo frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
